
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 122 
        [EPA-HQ-OW-2006-0141; FRL-8202-7] 
        RIN A2040-AE86 
        Extension of Public Comment Period for the National Pollutant Discharge Elimination System (NPDES) Water Transfers Proposed Rule 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule; extension of the public comment period. 
        
        
          SUMMARY:

          On Wednesday, June 7, 2006, the Environmental Protection Agency published a proposed rule entitled “National Pollutant Discharge Elimination System (NPDES) Water Transfers Proposed Rule.” As initially published in the Federal Register on June 7, 2006, written comments on the proposed rulemaking were to be submitted to EPA on or before July 24, 2006 (a 45-day public comment period). Since publication, EPA has received several requests for additional time to submit comments. Therefore, the public comment period is being extended for 14 days and will now end on August 7, 2006. 
        
        
          DATES:
          Comments must be received on or before August 7, 2006. 
        
        
          ADDRESSES:

          Submit your comments, identified by Docket ID No. EPA-HQ-OW-2006-0141 by one of the following methods: 
          (1) Federal eRulemaking Portal: http://www.regulations.gov. Follow the on-line instructions for submitting comments. EPA prefers to receive comments submitted electronically. 
          (2) E-mail: ow-docket@epa.gov, Attention Docket ID No. EPA-HQ-OW-2006-0141. 
          (3) Mail: Send the original and three copies of your comments to: Water Docket, Environmental Protection Agency, Mailcode 4203M, 1200 Pennsylvania Ave., NW., Washington, DC 20460, Attention Docket ID No. EPA-HQ-OW-2006-0141. 
          (4) Hand Delivery: Deliver your comments to: EPA Docket Center, EPA West, Room B102, 1301 Constitution Avenue, NW., Washington, DC, Attention: Docket ID No. EPA-HQ-OW-2006-0141. Such deliveries are only accepted during the Docket's normal hours of operation and special arrangements should be made. 
          
            Instructions: Direct your comments to Docket ID No. EPA-HQ-OW-2006-0141. EPA's policy is that all comments received will be included in the public docket without change and may be made available online at http://www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through regulations.gov or e-mail. The federal regulations.gov Web sites are “anonymous access” systems, which means EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an e-mail comment directly to EPA without going through regulations.gov, your e-mail address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses. 

          Docket: All documents in the docket are listed in the Regulations index at http://www.regulations.gov/. Although listed in the index, some information is not publicly available, i.e., CBI or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, is not placed on the Internet and will be publicly available only in hard copy form. Publicly available docket materials are available either electronically at http://www.regulations.gov or in hard copy at the Water Docket in the EPA Docket Center, EPA West, Room B102, 1301 Constitution Ave., NW., Washington, DC. The Public Reading Room is open from 8:30 a.m. to 4:30 p.m., Monday through Friday, excluding legal holidays. The telephone number for the Public Reading Room is (202) 566-1744, and the telephone number for the Water Docket is (202) 566-2426.
          
        
        
          Note:

          The EPA Docket Center suffered damage due to flooding during the last week of June 2006. The Docket Center is continuing to operate. However, during the cleanup, there will be temporary changes to Docket Center telephone numbers, addresses, and hours of operation for people who wish to make hand deliveries or visit the Public Reading Room to view documents. Consult EPA'sFederal Register notice at 71 FR 38147 (July 5, 2006) or the EPA Web site at http://www.epa.gov/epahome/dockets.htm for current information on docket operations, locations and telephone numbers. The Docket Center's mailing address for U.S. mail and the procedure for submitting comments to http://www.regulations.gov are not affected by the flooding and will remain the same.
        
        
          FOR FURTHER INFORMATION CONTACT:

          For additional information contact Jeremy Arling, Water Permits Division, Office of Wastewater Management (4203M), Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460; telephone number: 202-564-2218, e-mail address: arling.jeremy@epa.gov.
          
          
            Dated: July 19, 2006. 
            Brent A. Fewell, 
            Acting Assistant Administrator for Water.
          
        
      
       [FR Doc. E6-11702 Filed 7-21-06; 8:45 am] 
      BILLING CODE 6560-50-P 
    
  